FOWLER, S.
[1,2] The will of Mrs. Solomon was revoked by her second marriage, but confirmed by a codicil, if the latter is probative. I should like very much to find that the codicil was duly executed, as the dying woman had it under her pillow, and I am convinced that there is an effort in some instances to defeat the probate of unwelcome wills by some family arrangement, occasionally connived at by the attesting witnesses. Such attempts are so contrary to public policy and good citizenship that they should be rebuked and frustrated in a court of probate, if possible. In this proceeding, unfortunately, as I believe, the testimony of the attesting witnesses of a noncompliance with the statute of wills is too positive to be overcome by a presumption from the very full certificate of attestation contradicting the attesting witnesses. Had the witnesses admitted a loss of memory, I should have presumed for the will despite their testimony; but the cross-examination only made them the more positive that they remembered all that took place. What took place, according to them, defeats probate.
Probate refused. Settle decree accordingly.